NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CROSS MATCH TECHNOLOGIES, INC.,
Appellcmt, 1
v.
INTERNATIONAL TRADE COMMISSION,
Appellee, '
AND
SUPREMA, INC. AND MENTALE{, INC.,
Intervenors.
2012-1026, -1124
On appeal from the United States Internati0na1 Trade
C0mmissi0n in Investigati0n N0. 337-TA-720.
SUPREMA, INC. AND MENTAL]X, INC.,
Appellants,
V.
INTERNATIONAL TRADE COMMISSION,
. Appellee,
AND

CROSS MATCH TECH V. ITC 2
CROSS MATCH TECHNOLOGIES, INC.,
Intervenor.
2012-1170
On appeal from the United States Internationa1 Trade
Co1nrnission in Investigati0n No. 337-TA-720.
ON MOTION
ORDER
Cross Match Technologies, Inc., Suprema; Inc., and
Mentalix, Inc. jointly move to align the briefing schedule
in 2012-1026, -1124 with the brieEng schedule in 2012-
1170, and for an extension of time, until May 7, 2012, for
Cross Match Techno1ogies, Inc. to file its opening brief.
The Internationa1 Trade Commission does not opp0se.
Upon consideration thereof
lT IS ORDERED THATf
The motion is granted The appellants opening briefs
in 2012-1026, -1124 and 2012-1170 are due May 7, 2012.
FoR THE COURT
APR 1 1 2012
/s/ J an Horbaly
' Date Jan Horba1y
Clerk
FlLED
u.s. count o\= APPEALs ma
1'HeFensnALc1acun
APR 1 '| 2012
JAN l~\0RBAL\'
C\.EHK

3
cc.
S
Maximi]ian A. Grant, Esq.
C1int A. Gerdine, Esq.
Darry1M. Woo, Esq.
CROSS MATCH TECH V. ITC